Citation Nr: 0704951	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.

3.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
November 1985. 

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and June 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  This appeal was last before the Board in June 
2005 and its procedural history can be found in that decision 
and remand.  

In addition to the procedural history found in the June 2005 
Board decision and remand, the Board notes that the Veterans 
Law Judge who conducted the veteran's December 2004 video 
hearing is no longer with the Board.  Therefore, since the 
law requires that a Veterans Law Judge who conducts a hearing 
must participate in the decision on appeal, the veteran was 
notified of this fact in October 2006 and offered another 
opportunity to have a hearing.  See 38 U.S.C.A. § 7107(c) 
(West 2002).  In November 2006, the veteran notified the 
Board that she did not want another hearing.  Accordingly, 
Board adjudication of her appeal may go forward without 
scheduling another hearing.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Initially, the Board notes that the appeal was remanded in 
June 2005, in part, to undertake the following actions:

. . . [obtain] a list of the names and 
addresses of all VA and non-VA doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated her since 
separation from active duty . . . [and 
w]hen the veteran responds, obtain 
records from each health care provider 
the veteran identifies . . . [and] . . .  
[i]f these records can't be obtained and 
we don't have affirmative evidence that 
they don't exist, inform the veteran of 
the records that we were unable to obtain 
including what efforts were made to 
obtain them . . .

In this regard, while the appeal was in remand status, the 
veteran provided the RO with authorizations to obtain her 
treatment records from Jernice Hospital (a/k/a Sunrise 
Hospital).  Thereafter, in October 2005, the RO was notified 
by this facility that they needed a specially worded 
authorization to obtain her records.  However, despite the 
above remand instructions, the RO did not thereafter contact 
the veteran and request a new authorization with the required 
language so they could obtain her records.  

Similarly, while the appeal was in remand status, the veteran 
provided the RO with authorizations to obtain her treatment 
records from Hempstead Mental Clinic and Reno Mental Health 
Service.  However, the RO did not thereafter notify the 
veteran when Hempstead Mental Clinic failed to reply to VA's 
document request or when VA's letter to Reno Mental Health 
Service was returned to the RO because it had the wrong 
address.

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998), held 
that, where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  
Accordingly, given the RO's failure to fully comply with the 
development requested in the June 2005 Remand, the Board must 
once again remand these issues  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 19.9 (2006); Stegall, supra.

Next, the Board notes that the appeal was remanded in June 
2005, in part, to obtain the following:

. . . an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that a 
psychoneurosis and/or psychosis, if 
present, is/are etiologically related to 
active service but misdiagnosed as a 
personality disorder in service or 
otherwise represented an unidentified 
coexisting psychiatric process in service 
. . . 

. . . an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that a 
low back disorder(s), if present, is/are 
etiologically related to active service.  
The examiner should comment on whether 
the levoscoliosis noted on x-ray study in 
service was developmental or acquired . . 
.

. . . an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
current cardiovascular disease process, 
including hypertension, if present, 
is/are etiologically related to active 
service.  The examiner's attention is 
directed to the multiple elevated blood 
pressure readings noted in the veteran's 
service medical records . . . 

In this regard, while the appeal was in remand status, 
answers to the above questions were obtained by the RO in 
January and March 2006 medical opinions.  However, none of 
the VA medical opinions characterized their answers to the 
above questions in terms of "whether it is at least as 
likely as not (e.g., a 50 percent or greater probability)."  
Therefore, given the evidentiary development ordered above as 
well as the need to obtain medical opinions which comply with 
the directives of the Board, on remand addendums should be 
obtained to the January and March 2006 VA medical opinions.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2006); 
Green v. Derwinski, 1 Vet. App. 121 (1991) (VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment); Stegall, supra.

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should notify the veteran that 
Hempstead Mental Clinic failed to reply 
to VA's earlier document request, Reno 
Mental Health Service earlier document 
request was returned to the RO because it 
had the wrong address, and Jernice 
Hospital (a/k/a Sunrise Hospital) 
requires a specially worded authorization 
to obtain her records.  She should 
thereafter be asked to return new 
authorizations to obtain these records 
with the correct address and/or the 
specially worded language.  She should 
also be advised that ultimately it is her 
responsibility to obtain these records 
and VA will adjudicate her claims without 
them if they are not provided within a 
reasonable period of time.  

If the veteran thereafter provides 
authorizations, another request for these 
private treatment records should be made 
by VA.  If any of these records are not 
thereafter associated with the claims 
files, the veteran should be notified of 
that fact.

2.  After undertaking the above 
development to the extent possible, the 
claims files should be forwarded to the 
physicians that provided the January and 
March 2006 medical opinions if available, 
or other qualified physicians if they are 
not, and they should be asked to provide 
addendums to their earlier opinions.  

I.  First, after a review of the evidence 
added to the claims files since the time 
of their earlier opinions, if any, they 
should each state whether this additional 
evidence changes their earlier opinions.  

II.  Second, after a review of the 
additional evidence added to the claims 
files since the time of their earlier 
opinions, if any, the relevant healthcare 
professional should be asked to provide 
an answer to the following question.

a.  As to the low back disorder, the 
orthopedist should provide an 
opinion as to whether it is at least 
as likely as not (e.g., a 50 percent 
or greater probability) that a low 
back disorder(s), if present, is/are 
etiologically related to active 
service and, if arthritis is 
present, whether it is at least as 
likely as not that it manifested 
itself to a compensable degree in 
the first post-service year? 

b.  As to the psychiatric disorder, 
to include a bipolar disorder, the 
mental healthcare professional 
should provide an opinion as to 
whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that a psychoneurosis 
and/or psychosis, if present, is/are 
etiologically related to active 
service but misdiagnosed as a 
personality disorder in service or 
otherwise represented an 
unidentified coexisting psychiatric 
process in service, whether it is at 
least as likely as not that any 
current psychiatric disorder, if 
present, is/are etiologically 
related to active service, and, if a 
psychosis is present, whether it is 
at least as likely as not that it 
manifested itself to a compensable 
degree in the first post-service 
year? 

c.  As to the cardiovascular 
disorder, the cardiologist should 
provide an opinion as to whether it 
is at least as likely as not (e.g., 
a 50 percent or greater probability) 
that the veteran has a current 
cardiovascular disorder, whether it 
is at least as likely as not that 
any current cardiovascular disease 
process, including hypertension, if 
present, is/are etiologically 
related to active service, and, if 
hypertension is present, whether it 
is at least as likely as not that it 
manifested itself to a compensable 
degree in the first post-service 
year? 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  38 U.S.C.A. §§ 5100, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006). 

4.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent including the 
recent changes to 38 C.F.R. § 3.310 
(2006).  If any of the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits since the May 2006 SSOC and 
all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including the recent 
changes to 38 C.F.R. § 3.310.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


